Opinion filed January 11,
2013
 
                                                                       In The
                                                                              
             Eleventh Court of Appeals
                                           __________
 
                                    No. 11-12-00354-CV
                                                         ________
 
                                   GAYNEAL
RAY BAKER, Appellant
 
                                                               V.
 
                                         STATE
OF TEXAS, Appellee

 
                                     On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. B-20,933
 

 
                                             M
E M O R A N D U M   O P I N I O N
Gayneal
Ray Baker has filed a pro se notice of appeal from an order to withdraw funds
from his inmate trust account.  Upon reviewing the documents filed in this
court, we wrote appellant and informed him that it did not appear that this
court had jurisdiction to entertain his appeal.  We requested that appellant
respond and show grounds to continue this appeal.  See Tex. R. App. P. 42.3.  Appellant has
responded to our letter by filing a notice of jurisdiction, but appellant’s
response fails to show grounds to continue this appeal.  
Unless
specifically authorized by statute, appeals may be taken only from final
judgments.  Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har‑Con Corp., 39 S.W.3d 191 (Tex. 2001). 
A notice or order to withdraw funds is not a final, appealable order.  See Harrell
v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009) (“withdrawal order” is
actually a notification from the court, not an order); Ramirez v. State,
318 S.W.3d 906 (Tex. App.—Waco 2010, no pet.).  The documents on file in this
court, including appellant’s notice of jurisdiction, show that appellant has
not filed and the trial court has not acted on any post-notification motion,
such as a motion to strike the order to withdraw inmate funds.  An order ruling
on such a motion would be appealable.  See Harrell, 286 S.W.3d 315.  No
appealable order has been entered in this case.  
Accordingly,
we dismiss this appeal for want of jurisdiction.  
 

                                                                                    PER
CURIAM
 
January 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.